Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 19 August 2021.	
2.	Claims 1-20 are currently pending and rejected.

                 Responses to the Argument

3. 	The applicant’s arguments filed on 19 August 2021 have been fully considered but they are not persuasive. In the Remarks, the applicant has argued in substance:
	
Argument:
	“Specifically, Wess fails to teach or suggest the element of a client device tied to a user, as Wess instead discloses the use of a database which contains information to be used by certain "classes of medical specialists," which is not limited to a specific device or even a specific user. In contrast, claim 1 recites "receiving, by a server from a plurality of client devices, a plurality of requests to retrieve a first data object, each client device operated by a user of a plurality of users." Wess is silent as to an mention of a client device, let alone a client device operated by a user”

Response:
	Examiner respectfully disagrees, because, search command/request for data/object retrieval  comes from the external/remote device who is an user/client device (116) using graphical User Interface (GUI) to search engine (110) via wide area 

Argument:
“Wess fails to teach or suggest "generating a plurality of unique data objects based on the requested first data object, each unique data object associated with the first data object and associated with a user of the plurality of users," as recited in claim 1. Wess instead describes how "the converter maps the symbolic description from the object instance into the observation table in association with a unique identification number for the object instance," not "with a user of the plurality of users."

Response:
	Examiner respectfully disagrees, because, Wess clearly mentioned plurality object including object ID (unique object) generated to corresponding data wich are relates to the users. Please, see col 8, lines 31-57, col 5-6, lines 54-67, 1-14 and Fig.6. 

              Conclusion 

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form “PTO-892 Notice of reference cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONJUR RAHIM whose telephone number is (571)270-3890.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890